Filed electronically with the Securities and Exchange Commission on December 9, 2014 File No. 002-13628 File No. 811-00043 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 | X | Pre-Effective Amendment No. || Post-Effective Amendment No. 209 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 | X | Amendment No. 159 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) Copy to: Thomas Hiller, Esq. Ropes & Gray LLP Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 It is proposed that this filing will become effective (check appropriate box): |X| Immediately upon filing pursuant to paragraph (b) || On December 1, 2014 pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund, a series of the Registrant: · Deutsche Large Cap Focus Growth Fund— Class A, Class B, Class C, Institutional Class, and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 5th day of December 2014. DEUTSCHE INVESTMENT TRUST By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President December 5, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer December 5, 2014 /s/John W. Ballantine John W. Ballantine* Trustee December 5, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee December 5, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee December 5, 2014 /s/Keith R. Fox Keith R. Fox* Trustee December 5, 2014 /s/Paul K. Freeman Paul K. Freeman* Trustee December 5, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee December 5, 2014 /s/Richard J. Herring Richard J. Herring* Trustee December 5, 2014 /s/William McClayton William McClayton* Vice Chairperson and Trustee December 5, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee December 5, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee December 5, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee December 5, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee December 5, 2014 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 204, as filed on August 22, 2014 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
